              Case 2:20-cv-00591-JCC Document 46 Filed 02/18/21 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    PETER LEMMAN,                                      CASE NO. C20-0591-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    BENJAMIN PATRICK FOLEY, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   discovery cutoff date (Dkt. No. 45.) Finding good cause, the motion is GRANTED. The
19   discovery cutoff date is EXTENDED to March 31, 2021. All other deadlines in this matter, (see
20   Dkt. No. 27), remain unchanged.
21

22          DATED this 18th day of February 2021.
23                                                        William M. McCool
                                                          Clerk of Court
24

25                                                        s/Paula McNabb
                                                          Deputy Clerk
26


     MINUTE ORDER
     C20-0591-JCC
     PAGE - 1
